DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JAVON HESTER,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1452

                              [April 14, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sherri L. Collins, Judge; L.T. Case No. 50-2020-MM-
006358-AXXX-NB.

   Carey Haughwout, Public Defender, and Mara Herbert, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.